              Case 3:18-cv-04954-CRB Document 186 Filed 02/08/21 Page 1 of 6




 1   Daniel C. Girard (State Bar No. 114826)
     dgirard@girardsharp.com
 2   Jordan Elias (State Bar No. 228731)
 3   jelias@girardsharp.com
     GIRARD SHARP LLP
 4   601 California Street, Suite 1400
     San Francisco, California 94108
 5
     Tel: 415-981-4800
 6   Fax:415-981-4846

 7   [Additional counsel appear on signature page]
 8
     Attorneys for Plaintiff Elizabeth A. Bally
 9
10
11
                                    UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
13
14
     ELIZABETH A. BALLY, Individually and On         )   Case No.: 3:18-cv-04954-CRB
15   Behalf Of All Others Similarly Situated,        )
                                                         Assigned to the Hon. Charles R. Breyer
                                                     )
16            Plaintiff,                             )
                                                     )   PLAINTIFF’S RESPONSE OPPOSING IN
17          vs.                                      )   PART STATE FARM’S ADMINISTRATIVE
18                                                   )   MOTION FOR LEAVE TO FILE SECOND
     STATE FARM LIFE INSURANCE                       )
     COMPANY,                                            MOTION FOR SUMMARY JUDGMENT
19                                                   )
                                                     )   Judge: Hon. Charles R. Breyer
20                  Defendant.
                                                     )
21                                                   )
22
23
24
25
26
27
28

     PLAINTIFF’S RESPONSE OPPOSING IN PART STATE FARM’S MOTION FOR LEAVE TO FILE
                       SECOND MOTION FOR SUMMARY JUDGMENT
                                Case No. 3:18-cv-04954-CRB
              Case 3:18-cv-04954-CRB Document 186 Filed 02/08/21 Page 2 of 6




 1       Plaintiff Elizabeth Bally, on behalf of the certified class, respectfully opposes State Farm’s motion
 2   for leave to file a second motion for summary judgment on the issues of policy interpretation and
 3   conversion because State Farm’s first motion for summary judgment addressed these issues and State
 4   Farm has not shown good cause to seek summary judgment on these issues again. Plaintiff does not,
 5   however, oppose State Farm’s request for leave to file a second motion for summary judgment limited to
 6   the issue of the class’s entitlement to punitive damages, which has not been previously addressed. State
 7   Farm’s request to file a second motion for summary judgment on policy interpretation and conversion
 8   should be denied for the following reasons:
 9       First, as explained in Plaintiff’s Reply in Support of Motion for Partial Summary Judgment (Dkt.
10   173), State Farm seeks to advance an interpretation of the Policy it already argued for in its first motion
11   for summary judgment, and that this Court rejected in denying that motion by concluding the Policy is
12   ambiguous and thus must be construed in favor of the insured. Id. at 3-11; see also Dkt. 77 at 14 (Order
13   denying summary judgment). While State Farm’s first motion was filed relatively early in the case, all
14   relevant discovery had already been completed. See Dkt. 173 at 9 (citing Order granting class certification
15   (Dkt. 122) at 4) (recognizing that State Farm’s motion for summary judgment was filed “following
16   discovery”). The evidence State Farm now contends supports its already-rejected interpretation is not
17   new and could have been presented with its first motion for summary judgment. Instead, State Farm
18   supports its interpretation with nothing more than declarations it has commissioned from additional
19   testifying experts and its own employees and sales agents—evidence which is, in any event, cumulative
20   with that State Farm presented with its first motion for summary judgment arguing for the same
21   interpretation. See id. at 5-6.1 Neither party has ever contended there are material facts in dispute on the
22   pure legal question of the meaning of the Policy, and therefore, State Farm cannot show good cause for
23   the Court to reconsider its interpretation of the Policy. Id. at 8.
24       State Farm’s contention that it preserved its right to file a second summary judgment on policy
25   interpretation by way of a footnote in its first motion (Dkt. 185 at 2) should also be rejected. In its first
26   motion, State Farm argued that for Plaintiff’s interpretation of the Policy to prevail, a policy owner must
27
     1
      As explained in Plaintiff’s Reply in Support of Motion for Partial Summary Judgment, State Farm’s
28
     additional evidence is also irrelevant to the proper interpretation of the Policy. See Dkt. 173 at 14-15.
                                                           1
     PLAINTIFF’S RESPONSE OPPOSING IN PART STATE FARM’S MOTION FOR LEAVE TO FILE
                               SECOND MOTION FOR SUMMARY JUDGMENT
                                            Case No. 3:18-cv-04954-CRB
              Case 3:18-cv-04954-CRB Document 186 Filed 02/08/21 Page 3 of 6




 1   subjectively “underst[and] that the company’s actuarial pricing process only included mortality factors.”
 2   Dkt. 63 at 18. It then argued that if that interpretation were to prevail, “the parties will have to undertake
 3   substantial additional discovery.” Id. at 18 n.57. It is on this basis that State Farm claims it preserved its
 4   right to file a second summary judgment motion on the same interpretation of the Policy. Dkt. 185 at 2.
 5   But this Court did not conclude the insured’s subjective understanding of the Policy required the denial
 6   of State Farm’s first motion for summary judgment. Instead, it concluded the plain language of the Policy
 7   is ambiguous and therefore must be construed in favor of the insured. Dkt. 77 at 14. Further, the Court
 8   later held that policy owners’ subjective understandings of the Policy are irrelevant to its proper
 9   interpretation. See Dkt. 122 at 15-16. Accordingly, State Farm’s contention that it preserved the right to
10   file a second summary judgment motion on an interpretation of the Policy that depends on policy owners’
11   subjective understandings of how State Farm determined the COI rates does not support its request to file
12   a second motion for summary judgment here.
13       Accordingly, the issue of policy interpretation is fully resolved, and State Farm has failed to show
14   good cause to file another summary judgment motion on this issue. See General Standing Order at I(C)
15   (limiting each party “to [the] filing [of] one summary judgment motion” unless “good cause” is shown
16   to exceed this limit). State Farm’s motion for leave to file a second motion for summary judgment on
17   policy interpretation should thus be denied.
18       Second, while this Court requested that State Farm’s motion for summary judgment address only
19   the issue of policy interpretation (Dkt. 59 and 62), State Farm did not so limit itself, and instead moved
20   for summary judgment on Plaintiff’s conversion claim as well, contending an overcharge theory could
21   not support a claim for conversion, an argument this Court rejected. See Dkt. 77 at 7. While State Farm
22   now requests leave to move on Plaintiff’s conversion claim on different grounds, contending Plaintiff
23   cannot prove a conversion without the “immediate right of possession” of a “specific sum” (Dkt. 185 at
24   4), State Farm does not argue that any facts developed after the briefing on its motion for summary
25   judgment have revealed its entitlement to summary judgment on these new grounds. It cannot make this
26   showing because, as explained above, State Farm’s first motion for summary judgment was made
27   following discovery; State Farm had already deposed Plaintiff Bally, and all discovery obtained during
28   the Vogt litigation was available for use in this case. See Dkt. 173 at 9; Dkt. 59.
                                             2
     PLAINTIFF’S RESPONSE OPPOSING IN PART STATE FARM’S MOTION FOR LEAVE TO FILE
                       SECOND MOTION FOR SUMMARY JUDGMENT
                                Case No. 3:18-cv-04954-CRB
              Case 3:18-cv-04954-CRB Document 186 Filed 02/08/21 Page 4 of 6




 1       Instead, State Farm contends that a new opinion from the California Supreme Court holds that an
 2   “immediate right of possession” is required to establish a claim for conversion, and that under the Policy,
 3   policy owners do not have an immediate right of possession of their Account Values. Dkt. 185 at 4. But
 4   that case, Voris v. Lampert, 7 Cal. 5th 1141, 1144 (2019), was decided August 15, 2019, four days before
 5   this Court ruled on State Farm’s motion for summary judgment on August 19, 2019. See id.;2 Dkt. 177.
 6   State Farm also cites a case from the Central District of California on this point that issued less than three
 7   months later, on November 4, 2019. Dkt. 185 at 4 (citing Brighton Trs. v. Transamerica Life Ins. Co.,
 8   2019 WL 5784925 (C.D. Cal. Nov. 4, 2019)). If State Farm believed these cases supported summary
 9   judgment in its favor on Plaintiff’s conversion claim, it should have sought leave to file a motion for
10   reconsideration on the ground that “a material difference in . . . law exists from that which was presented
11   to the Court,” or that the “emergence of . . . a change of law” occurred. See Civ. L.R. 7-9(b). State Farm
12   did not avail itself of the proper procedure for seeking reconsideration on this question of law. And,
13   because State Farm does not contend any new facts developed in discovery support summary judgment
14   on this ground, it likewise fails to show good cause to file a second summary judgment motion on this
15   issue. See Dkt. 185 (relying on Peralta v. Dillard, 744 F.3d 1076, 1088 (9th Cir. 2004) and Hoffman v.
16   Tonnemacher, 593 F.3d 908, 911 (9th Cir. 2010) for the proposition that a second summary judgment
17   motion is appropriate where further factual development would warrant it). State Farm’s motion for leave
18   to file a second motion for summary judgment on Plaintiff’s conversion claim should thus be denied.
19
20
     2
21     State Farm’s reliance on Voris is misplaced in any event. The California high court did not purport to
     change the standard for conversion, instead recognizing that either the “right of ownership or possession”
22   supports a conversion claim under California law. See 7 Cal. 5th at 1150. The Court simply concluded
23   that a claim for conversion of wages due could not stand, id. at 1156, a holding wholly inapposite to the
     facts here. Likewise, even if policy owners do not have an immediate right to possess money in their
24   Account Values (a proposition rejected by the Vogt court, see 2018 WL 1747336, at *8 (W.D. Mo. Apr.
     10, 2018), aff’d, 963 F.3d 753, 775 (8th Cir. 2020), the money that is the subject of Plaintiff’s conversion
25   claim was improperly removed from policy owners’ Account Values. The Policy does not provide State
26   Farm any authority to possess this improperly withdrawn money for any amount of time. Moreover, State
     Farm does not contend its “specific sum” argument is premised on any new legal authority. Instead, as
27   shown in State Farm’s opposition to Plaintiff’s motion for partial summary judgment, this argument is
     not premised on new law. See Dkt. 170 at 31. In any event, Plaintiff has identified the specific sum State
28
     Farm converted both in the aggregate and for each member of the class individually. See Dkt. 173 at 18.
                                                           3
      PLAINTIFF’S RESPONSE OPPOSING IN PART STATE FARM’S MOTION FOR LEAVE TO FILE
                               SECOND MOTION FOR SUMMARY JUDGMENT
                                           Case No. 3:18-cv-04954-CRB
              Case 3:18-cv-04954-CRB Document 186 Filed 02/08/21 Page 5 of 6




 1       Serial efforts to relitigate settled issues are not in the best interests of justice, are contrary to this
 2   Court’s standing order, Fed. R. Civ. P. 1, and unreasonably multiplies the proceedings. For these reasons,
 3   Plaintiff respectfully requests that State Farm’s motion for leave to file a second summary judgment
 4   motion on the issues of policy interpretation and conversion be denied.
 5   Dated: February 8, 2021                   GIRARD SHARP LLP
 6
                                                By: /s/ Daniel C. Girard
 7
                                                   Daniel C. Girard (State Bar No. 114826)
 8                                                 dgirard@girardsharp.com
                                                   Jordan Elias (State Bar No. 228731)
 9                                                 jelias@girardsharp.com
                                                   601 California Street, Suite 1400
10
                                                   San Francisco, California 94108
11                                                 Tel: 415-981-4800
                                                   Fax:415-981-4846
12
13                                                  Norman E. Siegel (admitted pro hac vice)
                                                    siegel@stuevesiegel.com
14                                                  Ethan M. Lange (admitted pro hac vice)
                                                    lange@stuevesiegel.com
15                                                  Lindsay Todd Perkins (admitted pro hac vice)
16                                                  perkins@stuevesiegel.com
                                                    STUEVE SIEGEL HANSON LLP
17                                                  460 Nichols Road, Suite 200
                                                    Kansas City, Missouri 64112
18                                                  Tel: 816-714-7100
19                                                  Fax: 816-714-7101

20                                                  John J. Schirger (admitted pro hac vice)
                                                    jschirger@millerschirger.com
21                                                  Matthew W. Lytle (admitted pro hac vice)
22                                                  mlytle@millerschirger.com
                                                    Joseph M. Feierabend (admitted pro hac vice)
23                                                  jfeierabend@millerschirger.com
                                                    MILLER SCHIRGER, LLC
24
                                                    4520 Main Street, Suite 1570
25                                                  Kansas City, Missouri 64111
                                                    Tel: 816-561-6500
26                                                  Fax: 816-561-6501
27
                                                    Attorneys for Plaintiff and the Class
28
                                             4
     PLAINTIFF’S RESPONSE OPPOSING IN PART STATE FARM’S MOTION FOR LEAVE TO FILE
                       SECOND MOTION FOR SUMMARY JUDGMENT
                                Case No. 3:18-cv-04954-CRB
             Case 3:18-cv-04954-CRB Document 186 Filed 02/08/21 Page 6 of 6




 1                                      CERTIFICATE OF SERVICE
 2       I hereby certify that on February 8, 2021, I electronically filed the foregoing with the Clerk of the
 3   Court using the CM/ECF system, which will send notice of such filing to all registered users.
 4
                                              /s/ Daniel C. Girard
 5                                                Daniel C. Girard

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             5
     PLAINTIFF’S RESPONSE OPPOSING IN PART STATE FARM’S MOTION FOR LEAVE TO FILE
                       SECOND MOTION FOR SUMMARY JUDGMENT
                                Case No. 3:18-cv-04954-CRB
